Citation Nr: 1444145	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1951.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran's representative stated that there may be relevant VA treatment records in the VA Medical Center (VAMC) in Tucson, Arizona.  As the record does not contain any VA treatment records, the AOJ should request treatment records from the VAMC in Tucson, as well as from VAMCs in Minnesota.  38 C.F.R. § 3.159(c)(2).     

The Veteran has not been afforded a VA examination, in spite of the fact that he has asserted he injured his low back, left knee, and left ankle in a tank accident while in service.  Although the Veteran's service treatment records (STRs) cannot be located due to fire, the Veteran is competent to assert that he experienced this accident.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has also competently stated that he has experienced pain in his low back, left knee, and left ankle since the accident in service.  Therefore, the Veteran has presented competent evidence of persistent or recurrent symptoms of disabilities, competent lay evidence establishing an accident occurred in service, and a continuity of symptoms that provides an indication that his current pain and disabilities may be associated with his service.  As there are contradictions in the record as to onset of symptoms, as well as the cause of the left knee disability, additional medical evidence is necessary to decide the claim.  Therefore, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  An appropriate examination must be scheduled upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Southern Arizona VA Health Care System, and the Minneapolis VA Health Care System, to request all records of treatment of the Veteran, particularly those related to his back, left knee, and left ankle.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional as to the Veteran's back, left knee, and left ankle.  

After reviewing the claims folder, and performing a physical examination of the Veteran, the examiner is asked to identify any diagnosable disabilities of the low back, left knee, and left ankle, and provide an opinion as to:

i) Whether it is at least as likely as not (50 percent or greater probability) that any low back disability originated in service or is otherwise related to any event therein, including the Veteran's report of a tank accident.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that any left knee disability originated in service or is otherwise related to any event therein, including the Veteran's report of a tank accident.  

iii) Whether it is at least as likely as not (50 percent or greater probability) that any left ankle disability originated in service or is otherwise related to any event therein, including the Veteran's report of a tank accident

A full and complete rationale is required for the opinions expressed.  The examiner is advised that the Veteran is competent to report experiencing a tank accident in service.  The examiner is also advised that the Veteran has competently reported experiencing pain in his back, left knee, and left ankle since that accident.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



